DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated August 4, 2022 and is accepted.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks filed on August 4, 2022. Claims 1, 2, 7, and 17 have been amended. 
Upon entry of the amendments, claims 1-20 remain pending. This communication is considered fully responsive and sets forth below.
4.	Claims Objections: in the Response, filed April 27, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 
6.	Claim 112(a) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(a) is withdrawn.

Allowable Subject Matter
7.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yi et al. (US 10,945,154) and Yin et al. (US 2017/0353819) are generally directed to various aspects of a method for performing a buffer status reporting in a communication system, including configuring a plurality of sidelink logical channels, wherein each of the plurality of sidelink logical channels has an associated priority and belongs to a LCG, generating a SL BSR MAC CE including buffer sizes of LCGs in decreasing order of a LCG priority, wherein the LCG priority of a LCG is determined as a highest priority of a logical channel among priorities of logical channels belonging to the LCG, and transmitting a MAC PDU including the SL BSR MAC CE; the resource allocation on relay channel in a wireless communication system, wherein a first UE receives a transport block from a second UE and the transport block contains a MAC control element, the first UE triggers and transmits a scheduling request to a base station when the first UE has no data available for transmission and has no uplink resource for transmission of the buffer status report. 
However, in consideration of the amendment with arguments/remarks and the terminal disclaimer filed on August 4, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receive, using the RF receiver, a One-Byte-Buffer Status Report for a Logical Channel Group with a highest priority logical channel and data available for transmission by the UE,” and “the One-Byte-Buffer Status Report consists of a number of padding bits in the MAC PDU that (i) is greater than or equal to a size of a subheader of a Short Buffer Status Report (BSR) or greater than or equal to the size of the Short BSR and (ii) is also less than the size of the Short BSR plus the subheader of the Short BSR,” as specified in claim 1. 
“receiving a MAC PDU from the user equipment, the MAC PDU including an X-Byte-Buffer Status Report (X-Byte-BSR), the X-Byte-BSR consists of a number of remaining bits in the MAC PDU is less than the size of a Short Buffer Status Report (BSR) Control Element (CE) plus a subheader of the BSR CE and is also greater than or equal to the subheader of the Short BSR CE or greater than or equal to the size of the Short BSR CE;” and “wherein the first value and the second value indicate that the first logical channel has data pending for transmission and that the first logical channel has a highest priority of the logical channels that have data pending for reception from the UE,” as specified in claim 7,” as specified in claim 7. 
“determining if a number of remaining bits in the MAC PDU is less than a size of a Short Buffer Status Report (BSR) Control Element (CE) plus a subheader of a BSR CE and is also greater than or equal to the size of the subheader of the Short BSR CE or greater than or equal to the size of the Short BSR CE;” and “based on determining that the number of remaining bits in the MAC PDU is less than the size of the Short Buffer Status Report (BSR) Control Element (CE) plus the subheader of the BSR CE and is also greater than or equal to the subheader of the Short BSR CE or greater than or equal to the size of the Short BSR CE, including an X-Byte- BSR in the MAC PDU,” as specified in claim 20. 
Dependent claims 2-6 and 8-19 are also allowable for incorporating the features recited in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473